THOMAS, J.
The circuit court of Autauga county, from whose judgment this appeal is taken, has no jurisdiction of an offense in violation of the ordinances of the town of Prattville, which is the charge here, except upon appeal from a conviction before the recorder of said town. There is nothing in the record before us showing such a conviction and appeal — no judgment of the recorder and no appeal bond. Therefore, for aught appearing in the record to the contrary, the prosecution was originally commenced in the said circuit court of Autauga county upon a statement in writing of the city attorney of Prattville. If so, which in the state of the record mentioned must for purposes here be presumed, the judgment of conviction in the circuit court, from which this appeal is prosecuted, is a nullity and will not support the appeal.—Roney v. Florala, 10 Ala. App. 370, 65 South. 91. The appeal is consequently dismissed.
Appeal dismissed.